TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-12-00769-CV



                                      In re John Rady


                 ORIGINAL PROCEEDING FROM WILLIAMSON COUNTY



                           MEMORANDUM OPINION


              The petition for writ of mandamus and request for temporary relief are denied. See

Tex. R. App. P. 52.8(a).




                                           __________________________________________

                                           Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Rose and Goodwin

Filed: November 26, 2012